Citation Nr: 1705360	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  15-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from to April 1957 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2016, the Board denied service connection for a bilateral knee disability.  A September 2016 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to partially vacate the Board decision and to remand the claim to the Board.  In October 2016, the Board remanded the claim for further development.  This matter is now returned to the Board for decision.

In February 2016, the Board also remanded the issues of entitlement to service connection for a bilateral hand disability, and entitlement to higher ratings for service-connected bilateral hearing loss and right hip disability.  Subsequently, a March 2016 rating decision granted service connection for the bilateral hand disability.  Then, a July 2016 Board decision denied the claims for higher ratings for his service-connected hearing loss and right hip disability.  Therefore, those matters are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's bilateral knee disorders, to include degenerative joint disease (DJD), are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest in service or within one year of separation.


CONCLUSION OF LAW

The Veteran's bilateral knee disorders, to include DJD, were not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a March 2014 notice letter fully satisfied the notice requirements.  The letter explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran was provided with a VA examination in December 2016.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided an adequate rationale for her conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

The Board notes that the December 2016 VA examination was provided pursuant to the February 2016 Board remand (based on the joint motion by the parties).  The Board finds that the December 2016 VA examiner answered all of the questions posed by the Board.  The Board acknowledges that the Veteran's representative alleged in a general manner in the January 2017 brief that the examiner "failed to provide a reliable etiology" because the examiner did not address the Veteran's contention that his disorder had its onset in service.  

The Board, however, finds that the VA examiner's etiological opinion was adequate.  As explained in detail below, the VA examiner explained her opinion that it is less likely than not that the Veteran's knee conditions, particularly DJD, were related to his active service, and reasoned that his DJD was a normal progression of the aging process, and further noted that there was no record of complaint in service and that the Veteran denied experiencing knee problems at separation from service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in itself, render lay testimony not credible).  The Board finds that this is not a case in which the examiner solely relied on any lack of contemporaneous medical evidence.  Rather, the VA examiner found the Veteran's DJD to be a normal progression of the aging process.  In addition, there is no lack of contemporaneous medical records from the Veteran's time in service.  The file contains many service treatment records addressing multiple symptoms and disorders including for arthritis of the hips and shoulders but are silent for any knee complaints or treatment as would be appropriate during a joints examination.   The Board therefore finds the VA examiner's rationale to be adequate and, therefore, that there is no further duty to assist and that there was substantial compliance with the Board's remand directives.  

Neither the Veteran nor his representative raised any other challenges to VA's duties of notice and assistance.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A chronic disease need not "be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis."  38 C.F.R. § 3.307(c).

A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from April 1957 to November 1982 including service in the Republic of Vietnam from August 1967 to August 1968.  He contended that he has a bilateral knee disability, including arthritis, that he incurred in service and has experienced since service.  See Statement, March 2014.  He has not reported any particular injury or incident in service.  In his November 2014 notice of disagreement, the Veteran reported that he did not seek treatment for his knees during his military service due to the culture of the military.  In a May 2015 statement, the Veteran reported that when he was diagnosed with his hip arthritis in service he was told it could spread all over his body.  

The Veteran's DD Form 214 reflects that he served as a ground radio operator, administration specialist, administration technician, and a staff support administrator.  He retired at the rank of master sergeant.  

His March 1957 enlistment examination report reflects a diagnosis of mild genu varum on entry into service.  July 1966, September 1973, and November 1976 periodic examination reports show that examination of the Veteran's lower extremities was normal.  His July 1982 separation examination report reflects that examination of his lower extremities was normal (except for his feet). In a concurrent medical history questionnaire, the Veteran reported a history of painful hip joints and the examiner noted a diagnosis of hip arthritis in 1970.  However, the examiner noted the Veteran's report that the hips were asymptomatic at the time of the discharge examination and also denied any symptoms of trick or locked knee.  There is no evidence that the mild genu varum became more severe or was aggravated by any aspect of service. 

Post-service, the first record of complaint of any knee problems are April 2004 and May 2005 private treatment records from Coastal Medical.  The April 2004 record shows the Veteran reported that he hurt his right knee playing tennis, and a clinician diagnosed right knee pain.  The May 2005 record shows the Veteran played tennis and was working as a courier lifting up to 60 pounds, that he did a lot of walking for his job, and that he reported periodic left knee pain; a clinician diagnosed left knee pain, not persistent or sustained.  A June 2006 record reflects he reported some pain on and off in his hips and knees but that it was not persistent or pronounced.  A clinician diagnosed right knee pain.  None of the clinicians noted any report by the Veteran of chronic knee pain since active service in 1982.  More recent private treatment records from Coastal Medical are silent as to any complaints or treatment.

The Veteran was afforded a VA examination in December 2016.  A right knee x-ray report shows findings of mild to moderate tricompartmental osteoarthritic narrowing of the knee joint, and diagnosed osteoarthritis.  A left knee x-ray reports shows findings of moderate degenerative narrowing of the knee joint, and a diagnosis of osteoarthritis.  The VA examiner noted that the Veteran reported daily knee pain.  The VA examiner opined that it is less likely than not that the Veteran's knee conditions, including DJD, were related to his active service.  The VA examiner reasoned in part that the Veteran's DJD was a normal progression of the aging process.  The examiner added that there was no record of complaint or treatment in service, that the Veteran denied knee problems at separation from service, and that no knee problems were noted on the separation examination.

The Board does not find that the Veteran's lay testimony must be corroborated by contemporaneous medical records.  Instead, the evidence of continuity fails not because of the lack of medical documentation but rather because the assertions of onset in service and continuity since service warrant much less probative weight than the failure to report any knee symptoms during in-service hip and joint examinations and his repeated denials of any knee symptoms on multiple examinations.  Further, in the earliest encounters after service for knee pain, the Veteran reported stress while playing tennis and not that he had experienced the symptoms for decades since military service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Thus, the Board recognizes that documentation of an injury is not required, but rather, the Board assigns greater probative weight to the evidence of the in service treating medical records and subsequent treating records than to the Veteran's statements that he experienced knee pain staring in service and after discharge to the present.  The Veteran contended that military culture prevented seeking care of knee pain; however, the records show that he sought treatment on multiple occasions for joint pain of the hips and at least once for his shoulders.  There is no competent evidence to support the Veteran's contention that arthritis in the hips can spread to other parts of the body or lay contentions and competent evidence that his service-connected bilateral hip or back disorders may have aggravated his knees.  Moreover, the December 2016 examiner considered the entire record and the Veteran's contentions but found that his current disorder was caused by aging. 

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's knee disorders, including DJD, are related to his active service.  The Board finds the December 2016 VA examiner's opinion to be the most probative evidence of record with regard to whether the Veteran's knee disorders, including DJD, are related to his active service.  The VA examiner provided a detailed rationale for her opinion, and her opinion is uncontroverted by any other medical opinion of record.

The Board adds that there is no evidence in the service treatment records or otherwise in any other evidence of diagnosed arthritis or otherwise characteristic manifestations of arthritis to a compensable degree within one year of the Veteran's separation from service.  Also, there is no credible evidence of continuity of symptomatology since service.  

While the Board acknowledges that the Veteran has alleged experiencing bilateral knee problems since service, the Board finds the credibility of this assertion to be diminished by the fact that he specifically denied knee trouble on his separation report of medical history.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  His contradictory statement in support of his claim herein that he has experienced knee problems since service is therefore not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("the Board as fact finder is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements").

To the extent that the Veteran, as a lay person, otherwise opines that his bilateral knee conditions, including DJD, are in fact related to his active service, the Board ultimately finds the opinion of the VA examiner to have more probative value based on her medical education, training, and experience, and based on the detailed rationale provided by the VA examiner.  See King v. Shinseki, 700 F.3d 1339, 1345-1346 (Fed. Cir. 2012); 38 C.F.R. § 3.159(a) (2016).

In summary, the Board concludes that the preponderance of the most probative evidence of record is against finding that service connection for a bilateral knee disability is warranted; the benefit of the doubt rule is therefore not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


